Duckworth, Chief Justice.
It appearing on the face of the bil-1 of exceptions that the final order complained of here was rendered on November 10, 1961, and the bill of exceptions tendered to the trial judge on January 16, 1962, some 67 days later, and thereafter certified on January 22, 1962, it was not properly tendered within 30 days of the final judgment as required by Code Ann. § 6-902 (Ga. L. 1946, pp. 726, 734; 1953, Nov.-Dee. Sess., pp. 279, 280; 1957, pp. 224, 244), and this court is without jurisdiction to consider the writ of error. Blair v. Blair, 209 Ga. 347 (4) (72 SE2d 288); Capers v. Ball, 211 Ga. 502 (87 SE2d 85); Butler v. Gibbons, 215 Ga. 454 (110 SE2d 927). Accordingly, the writ of error is

Dismissed.


All the Justices concur.